DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ response and amendments to the claims, filed 12/24/2021, have been received and entered.  No claims were cancelled or newly added. Claims 1-2, 4-5, 7-10, 14-17, 19-22, and 24-30 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2, 4-5, 7-9, 14-17, 19-22, and 24-30) and the species CSRM843 in the reply filed on 12/24/2021 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2021.
Pursuant with the above, Applicants’ elected species, CSRM843, was searched and determined to be free of the prior art of record as it was only previously described in Applicants’ prior filed application 16/307,702.  The search was extended to other compounds of Formula (I), wherein X is NHC(O) and Y is -CH2C(O)NHOH, -CH2CH2NHC(O)CH3, 
    PNG
    media_image1.png
    74
    117
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    88
    124
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    72
    145
    media_image3.png
    Greyscale
.  This sub-genus of Formula (I) was also free of the prior art of record.  Search was then further extended to compounds of Formula (I), wherein n is 0, 1, 2, 3, 4, or 5; X is NHC(O) or C(O)NH; and Y is -CH2C(O)NHOH, -CH2CH2NHC(O)CH3, 
    PNG
    media_image1.png
    74
    117
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    88
    124
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    72
    145
    media_image3.png
    Greyscale
. This sub-genus was also free of the prior art of record.  
The Examiner did not extend the search further, having determined that the claims are not enabled for the full scope of the claimed genus of Formula (I), let alone the full scope of the claimed “at least one agent that inhibits expression or activity of ONECUT2”.

Priority
This application is a National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/US2018/047569, filed August 22, 2018, which claims the benefit under 35 U.S.C § 119(e) of U.S. Provisional Patent Application No. 62/548,879 filed on August 22, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 05/22/2020 and 06/10/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Specification
The disclosure is objected to because of the following informalities: In the Brief Description of the Drawings at [0048], reference is made to “The blue box”, which implies the drawings are in color.  However, no petition to accept color drawings has been filed by Applicants.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections — Improper Markush Grouping
Claims 5 and 30 are rejected on the judicially created basis that they are directed to an improper Markush grouping of alternatives. MPEP § 706.03(y); MPEP § 803.02.
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
A claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a ‘single structural similarity’; or (2) the species do not share a common utility. MPEP § 803.02 (9th ed.); 76 Federal Register 7162-7175 (2011) (see page 7166); see also, In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300 (CCPA 1980) (holding that unity of invention exists where compounds included within a Markush group (1) share a common utility; and (2) share a substantial structural feature essential to that utility); Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. 
art to be functionally equivalent. Id.
The Markush grouping of claims 5 and 30 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from that substantial structural feature. More specifically, the full scope of compounds falling within the subject claims do not share a single significant structural similarity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within a proper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. In this regard it is noted that species recited in the Markush groups of Claims 5 and 30 are from at least four different disclosed, non-overlapping genera, e.g., Formula (I), Formula (II), Formula (III), Formula (IV), and Formula (V).  Therefore, species falling within each of Formula (I), Formula (II), Formula (III), Formula (IV), and Formula (V), claimed separately, would be a proper Markush grouping.  For example, Applicants could claim the agent is a compound having Formula (I), with a claim dependent therefrom reciting species within Formula (I).  Likewise, Applicants could claim the agent is a compound having Formula (II), with a claim dependent therefrom reciting species within Formula (II). Applicant is invited to call and discuss reasonably parsing of the instant claims.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 706.03(y)(III).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 5, 14, 16, 19-22, and 24-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Firstly, the term “dimer”, by definition, is a molecule or molecular complex consisting of two identical molecules linked together. Confusingly, however, Applicants appear to consider the following compound to be a “dimer”:

    PNG
    media_image4.png
    190
    255
    media_image4.png
    Greyscale

What two identical molecules this is considered by Applicants to be a “dimer” of is totally unclear.  And if Applicants consider this compound to be a “dimer”, it is totally unclear what definition Applicants are applying to the term “dimer” in the instant claims as Applicants do not in fact provide a definition for this term in the Specification other than calling the above compound a “dimer”.  At bottom, just because two moieties are found in two different places in a compound does not make that compound a “dimer” of those two moieties.  Furthermore, as a “dimer” is a molecule or molecular complex consisting of two identical molecules linked together, in the context of the claimed compounds it is not clear how such a dimerization should be carried out, i.e., the metes and bounds of the “link” between the two identical molecules.  Referencing again 
Secondly, the term "derivative" in claims 5, 14, 16, and 30, appearing in the expression "or a…derivative…thereof", is a relative term which renders the claims indefinite. In particular, "derivative" does not particularly point out the degree or type of derivation that a given compound may have in relation to the parent compound and still be considered a "derivative" as intended by Applicants.  
For example, Claim 5 recites a compound selected from, inter alia, the following compound:

    PNG
    media_image5.png
    134
    200
    media_image5.png
    Greyscale

“or a prodrug, isomer, dimer, enantiomer, derivative, or pharmaceutically acceptable salt thereof”. 
Applicants have failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. The term “derivative” literally mean “something that is based on another source” and a person of ordinary skill in the art would have no way of ascertaining when any given compound ceases being a “derivative” of a claimed compound and in fact transitions to a completely different compound that is not “based on” a claimed compound.  As such a subjective interpretation of a claim term is deemed inconsistent 
	This rejection can be overcome by amending the claims to remove the terms “dimer” and “derivative”.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 15, and 17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.

The Specification only describes small molecule inhibitors of ONECUT2.  For example, the disclosure describes inhibitors of ONECUT2 having the following general structures:

    PNG
    media_image6.png
    109
    144
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    73
    132
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    126
    163
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    127
    310
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    329
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    160
    431
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    170
    305
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    173
    380
    media_image13.png
    Greyscale

See Specification at, inter alia, [0012]-[0019] and [00333]-[00350].
	Species of ONECUT2 inhibitors described by Applicants are limited to nine (9) species:

    PNG
    media_image14.png
    152
    676
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    159
    683
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    141
    600
    media_image16.png
    Greyscale

See Specification at, inter alia, [0011], [0036], and [00111]-[00122].
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, while Applicants narrowly describe nine (9) species of purported inhibitors of ONECUT2, more broadly disclose and claims generic structural formulas encompassing these nine species, and then even more broadly disclose and claim “at least one agent that inhibits expression or activity of ONECUT2”, which provides generic claims in an attempt to define the boundaries of a vast genus of chemical compounds, Applicants have not 
While Applicants do disclose nine (9) species falling within the scope of the claimed “at least one agent that inhibits expression or activity of ONECUT2”, such disclosed species are not considered to be "representative" of the claimed genus so as to place Applicants in possession of methods of administering any and all biological and chemical entities that would broadly fall within the scope of the claimed “at least one agent that inhibits expression or activity of ONECUT2”.  
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for treating cancer with an immense genus of compounds, likely innumerable.  To support such broad protection and right to exclude, Applicants describe the claimed “at least one agent that inhibits expression or activity of ONECUT2” only by providing partial structures having numerous broadly defined variable substituents attached thereto and nine (9) species falling within the scope of these partial structures.  However, the disclosure 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one to make biological and chemical entities that fall within the extremely large scope of Applicant’s claims and then figure out, through trial and error testing, which of these biological and chemical entities are capable of inhibiting ONECUT2 gene or protein (activity or expression) and then which of those biological and chemical entities are effective in treating a cancer recited in the instant claims. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 14-17, 19-22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a neuroblastoma, SCLC, LCNEC, LCC, SqCC, or AC that overexpresses ONECUT2 comprising administering a compound selected from those recited in Claim 5, does not reasonably provide treating a neuroblastoma, SCLC, LCNEC, LCC, SqCC, or AC that overexpresses ONECUT2 comprising administering other agents “that inhibits expression or activity of ONECUT2”, e.g., other compounds of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,

5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for treatment of cancer in a subject, comprising administering a therapeutically effective amount of “at least one agent that inhibits expression of activity of ONECUT2”.  The cancer is limited to neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), or adenocarcinoma (AC). See Claim 1. There is no requirement in at least Claims 1, 16, and 17 that the cancer overexpress ONECUT2 or even that ONECUT2 is expressed at all.
The breadth of “at least one agent that inhibits expression of activity of ONECUT2” is indeterminable as such encompasses any biological or chemical entity that inhibits the expression or activity of ONECUT2 gene, protein, or a combination thereof.  Applicants disclose 12 species having completely different, non-overlapping structures purported to be such inhibitors.  Applicants also disclose at least five broad genera (Formula I, Formula II, Formula III, Formula 
For example, dependent Claim 14 recites that the agent is a compound of Formula I:

    PNG
    media_image17.png
    580
    690
    media_image17.png
    Greyscale

While certainly narrower in scope than “at least one agent that inhibits expression of activity of ONECUT2”, this genus is still extremely broad encompassing such structurally diverse and distinct species as follows:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


	The breadth of the claims, especially when taken in light of the other Wands factors discussed below, weighs against enablement for the full scope of the claimed invention. 

The state and predictability of the art, and relative skill of those in the art
As a first matter, having searched compounds of Formula (I), wherein n is 0, 1, 2, 3, 4, or 5; X is NHC(O) or C(O)NH; and Y is -CH2C(O)NHOH, -CH2CH2NHC(O)CH3, 
    PNG
    media_image1.png
    74
    117
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    88
    124
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    72
    145
    media_image3.png
    Greyscale
, it is readily apparent that the state of the art of making and using compounds of Formula (I) to treat cancer is non-existant apart from Applicants’ disclosure. The art is therefore, a priori, unpredictable, as a person of ordinary skill in the art must rely solely and exclusively on Applicants’ disclosure to make and use the claimed invention. 
Secondly, it is also readily apparent from the prior and contemporaneous art that agents that inhibit the activity or expression of ONECUT2 were not well-known and established in the art, let alone their therapeutic activity in treating cancer.  Indeed, the Examiner was unable to find prior art teaching small molecule inhibitors of ONECUT2, let alone their use in treating cancer.
The treatment of neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), or adenocarcinoma (AC) with “at least one agent that inhibits expression of activity of ONECUT2” Applicants do not actually present any factual evidence any of these compounds a) inhibit ONECUT2 and/or b) are effective in treating any cancer in a subject.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, while Applicants show that certain cancer cell lines overexpress ONECUT2 relative to other cancer cell lines (Figures 1-3 and 7-11), examine the biological activity of ONECUT2 in other cancer cell lines (Figures 4-6), contact 22Rv1 and DU145 prostate cancer cell lines with three species (CSRM617, CSRM123, and CSRM843) in vitro (Figure 12C), and appear to have made 12 compounds (Schemes 1-14), conspicuously absent from the disclose is any evidence whatsoever that any of these compounds are actually inhibitors of ONECUT2.  
These factors, when taken in light of the other Wands factors, weigh against enablement for the full scope of the claimed invention.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat all of the various cancers claimed, particularly in humans. The direction concerning treating cancer in a subject is purely hypothetical as no subject having any cancer was actually administered any compound of the invention.  
12 specific compounds (Example 1) and measured ONECUT2 RNA expression in cancer cell lines (Example 4), Applicants did not actually test any compound and demonstrate that it is an inhibitor of ONECUT2.   While they state they “test various embodiments…for inhibiting expression or activity of ONECUT2” ([00810], [00812], [008114], [00816], [00818]), this appears to be purely prophetic as no experimental details or evidence of inhibitory activity of any compound against ONECUT2 is present in the disclosure.
	Only three compounds were actually tested for anticancer activity in vitro against DU145 and 22Rv1 cells, which are both prostate cancer cells lines, not the claimed neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), or adenocarcinoma (AC).  See Figure 12C.  Even here, the compounds appear to have been completely ineffective against DU145 cells.  One struggles to connect Applicants’ disclosure of ONECUT2 expression in cancer cell lines with treating cancer with “at least one agent that inhibits expression or activity of ONECUT2” when Applicants a) provide no evidence any disclosed or claimed compound actually inhibits ONECUT2 and b) provide no evidence that inhibiting ONECUT2 is actually effective to treat cancer.
At bottom, there are no working examples correlating inhibition of ONECUT2 with efficacy in the treatment of any cancer using any of the claimed compounds (i.e., Applicants have not shown that a) any disclosed compound actually inhibits ONECUT2 and b) is effective in treating any cancer.  
The broad, general direction and complete lack of any working examples demonstrating any compound inhibits ONECUT2 and is effective in treating any cancer weighs against enablement for the full scope of the claimed invention.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that “at least one agent that inhibits expression of activity of ONECUT2” could be predictably used as a treatment for neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), or adenocarcinoma (AC) as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Here, the disclosure is a quintessential “hunting license” providing vague intimations of a general idea that because ONECUT2 is overexpressed in certain cancer it is a biological target for cancer treatment.  Conspicuously absent from the disclosure, however, is any factual evidence to support this general idea that may or may not be workable.  For example, Applicants provide no evidence of the inhibitory activity of any compound against ONECUT2.  Applicants also provide no evidence that inhibiting ONECUT2 in a cancer is effective to treat that cancer.  A person of ordinary skill in the art would understand that numerous genes are “overexpressed” in various 
In the instant case, Applicants have presented a general idea that because ONECUT2 is overexpressed in some cancers then administering an agent that inhibits ONECUT2 expression or activity will be effective in treating cancer.  Applicants disclose broad genera of compounds purported to be such inhibitors of ONECUT2 expression or activity, yet provide no factual evidence any compound falling within the scope of the disclosed and claimed genera actually inhibit ONECUT2 expression or activity, let alone treat cancer in a subject as presently claimed.   Applicants appear to have made 12 species, however the claims encompass a multitude of compounds having a plethora of chemically and biologically distinct substituents.  For example, while Applicants made the compound CSRM843:

    PNG
    media_image5.png
    134
    200
    media_image5.png
    Greyscale

which falls within the scope of the claimed genus of Formula (I), there is no evidence of record this compound, or any other compound of Formula (I), actually inhibits ONECUT2.  

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

It is evident that a very small, insignificant percentage of the disclosed genera of Formula (I), Formula (II), Formula (III), Formula (IV), and Formula (V) were actually synthesized and none appear to have been actually tested by Applicants for inhibitory activity against ONECUT2.  One skilled in the art would not reasonably expect that a) all compounds of Formula (I), Formula (II), Formula (III), Formula (IV), and Formula (V) would inhibit ONECUT2 activity or expression and/or b) effectively treat cancer in a subject.  Given the extremely diverse compounds encompassed by the claims and the very limited examples provided in the specification, the skilled artisan cannot predict what structural features are important for ONECUT2 inhibition since Applicants do not appear to have actually tested any compound for inhibition of ONECUT2.  If they did, they do not disclose the results of this testing in the Specification.  In other words, the structure activity relationship for inhibition of ONECUT2 is non-existent.  
Determining if any particular “agent” inhibits ONECUT2, let alone treats any particular cancer, would require synthesis of the compound (with limited direction and guidance from Applicants), testing in an assay for inhibition of ONECUT2 activity and/or expression (with no direction or guidance from Applicants), formulation of active compounds into a suitable dosage form, and subjecting them to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the breadth of the claims, the state and unpredictability of the art, the limited guidance and direction provided by Applicants, and the 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-2, 4-5, 14-17, 19-22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,927,070. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘070 patent claims compounds selected from the same species recited in, inter alia, instant Claim 5, and methods of treating, inhibiting, or reducing the severity of cancer that overexpress ONECUT2 in a subject in need thereof comprising administering a therapeutically effective amount of such compounds, wherein the compound inhibits expression or activity of ONECUT2, so as to treat, inhibit, or reduce the severity of cancer that overexpress ONECUT2 in the subject. See Claims 1-3 of the ‘070 patent.  Dependent Claim 4 of the ‘070 patent recites that the cancer is castration resistant prostate cancer (CRPC), breast cancer, lung cancer, colon cancer, renal cancer, gastric cancer, brain cancer, or medulloblastoma.
The ‘070 patent claims thus broadly encompass administering an inhibitor of ONECUT2, i.e., those same species claimed in instant dependent Claims 4-5 and 29-30, to treat any lung cancer or brain cancer that overexpresses ONECUT2.  The instant claims recite species of such lung cancers and/or brain cancers, i.e., neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), or adenocarcinoma (AC).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to administer the compounds circumscribed in the ‘070 patent claims to treat any lung cancer or brain cancer that overexpresses ONECUT2 as such is expressly claimed any cancer as a cancer “that overexpress ONECUT2” as recited in the ‘070 patent claims would have been prima facie obvious to a person of ordinary skill in the art.  That Applicants have now identified neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), and adenocarcinoma (AC) as cancers “that overexpress ONECUT2” is not an act of invention but rather an obvious embodiment already falling within the scope of the ‘070 patent claims.
As per Claims 19-21 and 26, dependent Claims 5-6 of the ‘070 patent recite the method further comprises administration or treatment with an additional anti-cancer therapy to the subject in need thereof (Claim 5), wherein the additional anti-cancer therapy is surgery, chemotherapy, radiation therapy, thermotherapy, immunotherapy, hormone therapy, laser therapy, biotherapy, anti-angiogenic therapy, photodynamic therapy, or a combination thereof (Claim 6).
	As per Claims 22 and 24-25, the ‘070 patent claims broadly encompass “administering a therapeutically effective amount” of a compound of the claimed invention.  The ‘070 patent disclosure is properly used as support for the claimed “administering a therapeutically effective amount” and expressly discloses such therapeutically effective amounts are the same amounts recited in the instant claims and are administered to subjects for the same periods of time. See col. 3, lines 30-43.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants state that claims 1-2, 4-5, 7, 14-17, 19-22, and 24-30 read on elected Group I, which the Examiner agrees with.  However, Applicants also assert that Claims 1-2, 4-5, 7, 14-17, 19-22, and 24-30 read on the elected species, compound CSRM843, which the Examiner disagrees with.  Claim 7 does not read on the elected species and is therefore withdrawn.
        2 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.